Exhibit 10.32

 

EXECUTIVE PARKING

MANAGEMENT AGREEMENT

 

               THIS EXECUTIVE PARKING MANAGEMENT AGREEMENT (the ‘‘Agreement’’)
dated as of May 1, 1998 is hereby entered into by and among APCOA, Inc., a
Delaware corporation (the ‘‘Company’’), D&E Parking, Inc., a California
corporation (the ‘‘Manager’’), Edward E. Simmons (‘‘Simmons’’) and Dale G. Stark
(‘‘Stark’’) (Simmons and Stark shall be reffed to, collectively, as the
‘‘Employees’’ and, individually, as an ‘‘Employee’’). (The corapany, the
Manager, Stark and Simmons shall be referred to, collectively, as ‘‘Parties’’
and, individually, as a ‘‘Party’’)

 

RECITALS

 

               A.       Pursuant to the terms of that certain Stock Purchase
Agreement dated May 13, 1998 (the ‘‘Purchase Agreement’’) by and among the
Company, S&S Parking, Inc., a California corporation (‘‘S&S’’) and Stark and
Simmons (as the shareholders of S&S), the Company purchased all of the
outstanding shares of S&S owned by Stark and Simmons, which purchase was made
effective as of May 1, 1908.

 

                B.        Executive Parking Industries, L.L.C. (‘‘Executive
Parking’’), an affiliate of S&S and the Company, has, pursuant to the terms of
that certain Management and Non-Competition Agreement as executed by and among
Executive Parking, S&S and Stark and Simmons, dated as of December 31, 1996 (the
‘‘Prior Management Agreement’’), and the terms of that certain Assignment and
Assumption of Management and Non-Competition Agreement by and between S&S and
the Manager, effective as of December 31, 1996, previously engaged the Manager,
Stark and Simmons to perform various management responsibilities with respect to
the Parking Operations (as defined herein) of Executive Parking.

 

             C.        The Employees have been owners and key employees of S&S
and the Manager, with expertise in the development and operation of parking
facilities in California and with knowledge of the operations of S&S and
Executive Parking, which now forms an integral part of the Company.

 

             D.       The Company desires to assure the continued availability
to the Company of the management and services previously provided by the
Employees in connection with the business S&S and Executive Parking.

 

             E.        The parties to this Agreement agree that a covenant not
to solicit from each of the Manager and the Employees is essential to the growth
and stability of the business of the Company and to the continuing viability of
such business whenever the management and services to which this Agreement
relates are terminated.

 

                F.        Pursuant to the provisions of the Purchase Agreement,
the Manager and Stark and Simmons, individually and personally, are to provide
management and services to the Company,

 

 

--------------------------------------------------------------------------------


and the Manager, Stark and Simmons desire to provide such management and
services, on the terms and conditions herein set forth.

 

                NOW THEREFORE, in consideration of the promises hereto and the
agreements’ and covenants hereinafter contained, the parties hereto, intending
to be legally bound hereby, mutually agree as follows:

 

ARTICLE

1.

Definitions

 

                For the purposes of this Agreement, or for the purposes of any
notice or communication required hereunder, the following words and expressions
shall have the following meanings, respectively, unless the context otherwise
requires.

 

                1.1.     ‘‘Affiliate’’ shall mean, with respect to any
particular Person, (a) any Person controlling, controlled by or under common
control with such Person, whether by ownership or control of voting securities,
by contract or otherwise, (b) any Person owning or controlling 5% or more of the
outstanding voting securities of such other Person, (c) any partner, officer,
director, employee or shareholder of such Person or any parent, spouse, child,
brother, sister or other relative with a relationship (by blood, marriage or
adoption) not more remote than first cousin of any of the foregoing, or (d) any
liquidating trust, trustee or other similar person or entity for any Person.

 

                1.2.     ‘‘Disabled’’ shall mean either a Temporary Disability
or a Total Disability of an Employee.

 

                1.3.     ‘‘Fixed Fees’’ shall mean an annual amount equal to the
amount of the Incentive Fee payable to the Manager for the calendar year in
which this Agreement terminates pursuant to Section 3. 1 (c) hereof

 

                1.4.     ‘‘LLC Agreement’’ means that certain Limited Liability
Company Agreement of Executive Parking dated as of December 31, 1996.

 

                1.5.     ‘‘Letter of Intent’’ shall mean that certain binding
letter of intent, dated March I 0, 1998, among the Employees, S&S and the
Company.

 

               1.6.     ‘‘Net Fees’’ shall mean for any given year, the amount
of the Base Fee for that year pursuant to Section 4. 1 (a) hereof less (i) the
amount of $325,000 increased at the rate of 3% per year compounded annually
beginning in 1999, and (ii) the amount of any and all damages suffered or
incurred, or reasonably expected to be suffered or incurred, by the Company (and
not theretofore paid to the Company) that are proximately caused by (a) the acts
and/or omissions of the Manager or either Employee, and/or (b) the loss to the
Company of the Manager’s and the Employees’ services due to the termination of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

                1.7.     ‘‘Operating Profits’’ shall mean (i) revenues of the
Parking Operations and outside Activities from (a) leased or owned parking
facilities, (b) management fees, and (c) all other income of the Company
collected from the Parking Operations and the Outside Activities, less (ii) rent
and other direct expenses incurred at the foregoing leased or owned parking
facilities, (iii) non-reimbursable expenses at management contract Parking
Operations and (iv) indirect expenses allocated to the Parking Operations and
the Outside Activities by the Company including, without limitation,
administrative costs, management fees payable to Manager or the Employees under
the Prior Management Agreement or this Agreement and with respect to 1997, the
management fee payable to the Company under the LLC Agreement, depreciation,
amortization and interest on borrowed funds directly related to Subsequent
Acquisitions or to funding of Parking Operations and the Outside Activities or
capital costs of specific Parking Operation or Outside Activity locations,
allocated as applicable, to (1) the forgoing leased, owned or managed facilities
and (2) other aspects of the Parking Operations and the Outside Activities. Such
allocations shall be made in a manner consistent with the Company’s past
practices for allocating indirect expenses to other parking operations.

 

                1.8.     ‘‘Outside Activities’’ shall mean all Parking Services
located or provided anywhere outside the Region obtained by the Company through
the direct efforts of the Employees, which are mutually acknowledged by the
Parties as being ‘‘Qualifying New Business Locations,’’ consistent with the
Company’s regular business practices.

 

                1.9.     ‘‘Parking Operations’’ shall mean (i) all Parking
Services provided by Executive Parking as of the date of the closing of the
Purchase Agreement (the ‘‘Closing Date’’), (ii) all Parking Services located or
provided in the Region obtained by the Company through acquisition (each a
‘‘Subsequent Acquisition’’) following the date of the Letter of Intent and (iii)
all Parking Services located or provided in the Region obtained by the Company
(whether or not as a result of the efforts of one or both of the Employees)
following the date of the Letter of Intent in the ordinary course of its
business.

 

                1.10.   ‘‘Parking Services’’ shall mean the operation and
management of parking facilities and/or the provision of parking and shuttle
services, provided, however, that in no event shall Parking Services include any
operation, management or services related to facilities located at airports.

 

                1.11.   ‘‘Person’’ shall mean any individual, trust,
corporation, partnership, limited partnership, limited liability company or
other business association or entity, court, governmental body or governmental
agency.

 

                1. 12.  ‘‘Prior Management Agreement’’ means that certain
Management and Noncompetition Agreement by and among Executive Parking, S&S and
the Employees dated as of December 31, 1996, and that certain Assignment and
Assumption of Management and Noncompetition Agreement between S&S and D&E
Parking, Inc. dated as of December 3 1, 1996.

 

                1. 13. ‘‘Region’’ shall mean the counties of Los Angeles,
Ventura, Orange, San Bernardino, Kern and Santa Barbara, all as located in the
State of California.

 

3

--------------------------------------------------------------------------------


 

                1.14.   ‘‘Restricted Period’’ shall mean, with respect to the
Manager and each of the Employees, the period that begins upon the effective
date of this Agreement and ends two (2) years following the termination of this
Agreement for any reason or no reason, with or without cause.

 

                1.15.   ‘‘Temporary Disability’! shall mean an inability of an
Employee by reason of any I emotional, mental or physical infirmity or any
combination of any thereof, ftom time to time during any consecutive twelve (12)
month period, to perform the Management Activities (as hereinafter defined), in
the aggregate, for 180 days or more. An Employee with a Temporary Disability
shall no longer be deemed to have a Temporary Disability at such time, if any,
as the doctor having oversight of such Employee’s condition shall certify to the
Company that such Employee may reasonably be expected, at the time of such
certification, again to be able to perform the Management Activities without any
substantial and material impediment that cannot reasonably be accommodated by
the Manager and/or the Company; provided, however, that (i) such Employee shall
again be deemed to have a Temporary Disability if and at such time as such
Employee may again be unable, by reason of any emotional, mental or physical
infirmity or any combination of any thereof, from time to time during any
consecutive twelve (12) month period commencing after the cessation of the last
period of Temporary Disability to perform the Management Activities, in the
aggregate, for 180 days or more and (ii) such Employee shall be deemed to have a
Total Disability, rather than a Temporary Disability, if and at such time as the
definition of Total Disability shall be satisfied. That is, an Employee may not
be deemed to be have a Total Disability and a Temporary Disability at the same
time but, in such instance, shall be deemed only to have a Total Disability.

 

                1.16.   ‘‘Total Disability’’ shall mean the inability of the
Employee, by reason of any emotional, mental or physical infirmity or any
combination of any thereof, from time to time during any consecutive 24 month
period to perform the Management Activities, in the aggregate, for 365 days or
more. An Employee with a Total Disability thereafter shall always be deemed to
have a Total Disability unless otherwise agreed to by the Company.

 

ARTICLE

2.

Performance of Management Services

 

                2.1.     Appointment. The Company hereby appoints the Manager to
operate and manage, and Manager, as an independent contractor, agrees to operate
and manage, upon and subject to the terms and conditions of this Agreement, the
Company’s Parking Operations on substantially the terms and conditions as set
forth herein. 

 

                2.2.     Management Activities. The Manager shall, and the
Manager shall cause the Employees to, perform general management oversight and
supervisory services for and on behalf of the Company (collectively, the
‘‘Management Activities’’) in connection with the Parking Operations and all
related administrative functions, including, without limitation, the following
such services:

 

4

--------------------------------------------------------------------------------


 

                           (a)        Sales and marketing (including, without
limitation, marketing and business development, bidding, landlord/owner
relations, etc.);

 

                           (b)        Operations (including, without limitation,
contract negotiation, contract preparation, contract administration, purchases
of supplies and inventory, etc.);

 

                           (c)        Accounting (including, without limitation,
preparation and administration of payables and receivables, cash management,
deposit reconciliation, etc.);

 

                           (d)        Human resource functions (including,
without limitation, unemployment matters, health benefits, labor relations,
hiring/termination, etc.); and

 

                           (e)        Risk management (including, without
limitation, insurance bidding, litigation, etc.).

 

Notwithstanding anything to the contrary contained in this Agreement, every
effort will be made to preserve and foster existing customer relationships
within the Region by those officers of APCOA whom APCOA believes can best foster
such relationships.

 

                2.3.     Duties and Covenants.

 

                           (a)        Simmons shall have the duties, powers,
responsibilities and authority customarily associated with the position of the
principal executive officer of the Parking Operations and Stark shall have the
duties, responsibilities, powers and authority customarily associated with the
position of an executive officer of the Parking Operations, including but not
limited to responsibility for the administration, finance and the sharing of
responsibility for and coordination of the operations of the Parking Services.
Each Employee acknowledges and agrees that he is a full-time employee of Manager
and agrees that it is a condition of this Agreement that he devote his full
time, skill, best efforts and attention to the performance of the Management
Activities to be provided by the Manager pursuant to this Agreement; provided,
however, that it is further agreed by each Employee, the Manager and the Company
that what will constitute the provision of such ‘‘full time’’ services for these
purposes is to be determined consistent with the prior practices of the
Employees as employees of the Manager. Employees shall be entitled to receive
vacations consistent with past practices for 1997 under the Prior Management
Agreement. In performing the Management Services, each Employee shall not be
required to travel outside the Region more than fifteen (I 5) days per calendar
year.

 

                           (b)        Covenant Not to Solicit. Neither the
Manager nor either Employee shall, on behalf of itself or himself or anyone else
other than the Company, during the Restricted Period, directly or indirectly (a)
contact or solicit business from any client or customer of the Company or its
Affiliates or from any person who is responsible for referring or who regularly
refers business to the Company or its Affiliates or (b) offer or assist anyone
else to offer any employment or business association to, any person, firm,
corporation, association or other entity who is, or within two (2) years of such
offer has been, an employee, agent or representative of the Manager, the Company
or its Affiliates. Further, during such time, neither the Manager nor either
Employee shall, on behalf of itself, himself or anyone else, suggest or in any
way

 

5

--------------------------------------------------------------------------------


 

encourage any of the Manager’s, the Company’s or its Affiliates employees,
agents or representatives to terminate their employment or business association
with the Manager, the Company or its Affiliates. If one or both of the Employees
or the Manager are sued by the Company for violation of this provision, the
Employees and the Manager hereby agree that the Restricted Period shall be
extended to two (2) years after the date a final judgment is rendered against
the Employee(s) or the Manager by a trial court, or a court of appeals,
whichever shall be later

 

               2.4.     Replacement of Employees. The Manager acknowledges and
agrees that the Company requires at least two individuals to provide the
Management Activities. Therefore, Manager agrees that, in the event either
Employee dies or becomes Disabled, Company shall have the right to hire its own
employee to replace the deceased or Disabled Employee (the ‘‘New Employee’’).
Company agrees that the Employee who is not deceased or Disabled (the
‘‘Surviving Employee’’), if any, shall have the primary responsibility for the
day-to-day management and direction of the Parking Operations. The Manager
agrees that it will cooperate, and will cause the Surviving Employee to
cooperate, with the New Employee to the fullest extent possible in the provision
of the Management Activities. The Company agrees that it will cooperate, and
will cause the New Employee to cooperate, with the Surviving Employee to the
fullest extent possible in the provision of the Management Activities. The
Company further agrees that it will cause the New Employee to report to, and to
take direction from, the Surviving Employee. If an Employee ceases to have a
Temporary Disability, then the Manager agrees to cause such Employee to resume
providing Management Activities promptly following such cessation. In such
event, the Company agrees to terminate the New Employee upon, or as soon
thereafter as shall be reasonably possible, following such resumption.

 

ARTICLE

3.

Term and Termination

 

                3.1.     The term of this Agreement shall commence as of the
Closing Date and shall continue through April 30, 2007. The foregoing
notwithstanding, this Agreement shall earlier terminate upon the first to occur
of the following events:

 

                            (a)        the date upon which both of the Employees
are deceased and/or have a Total Disability; or

 

                            (b)        the date upon which the Company
terminates this Agreement for cause by delivery of written notice to the
Manager, and without further liability of the Company to the Manager, including
any liability for payment of any as yet unaccrued portion of the Base Fee or
Incentive Fee, as set forth in Article 4, which fee is to be prorated and paid
through the date of termination, in the event:

 

                                        (i)    The Manager has materially failed
or materially neglected to perform and/or breached a material obligation
hereunder and has failed to make such performance or to remedy such breach (1)
within thirty (30) days after

 

6

--------------------------------------------------------------------------------


 

receipt from the Company of written notice of such breach or nonperformance or
(2) if thirty (30) days shall not be sufficient time to remedy such breach or
nonperformance but if the Manager shall have commenced such remedy during such
initial 30 day period and at all times thereafter shall diligently prosecute
such remedy, then within ninety (90) days after receipt from the Company of
written notice of such breach or nonperformance; or 

 

                                        (ii)   Either Employee materially
breaches a material individual covenant contained herein and fails to remedy
such breach (1) within thirty (30) days after receipt from the Company of
written notice of such breach or (2) if thirty (30) days shall not be sufficient
time to remedy such breach but if such Employee shall have commenced such remedy
during such initial 30 day period and at all times thereafter shall diligently
prosecute such remedy, then within ninety (90) days after receipt from the
Company of written notice of such breach; or

 

                                        (iii)  Either Employee (1) is convicted
of, or enters a plea of nolo contendere for, any crime involving moral turpitude
in the conduct of his official duties; (2) commits any material act of fraud
against the Manager or the Company, its parent or Affiliates, or materially
misuses his position for the personal gain of himself or any third party; or (3)
intentionally commits any other act materially contrary to the best interests of
the Company.

 

                           (c)        the date upon which the Company terminates
this Agreement for any reason, other then a reason as set forth in Sections 3. 1
(a) or (b), provided that the Company shall give the Manager thirty (30) days
written notice prior to such date of its intention to terminate this Agreement.
If the Agreement is terminated pursuant to this Section 3.1(c), the Manager
shall be entitled to (i) any unpaid portion of the Base Fee, the Incentive Fee
and any and all other amounts accrued or otherwise due hereunder, prorated
through the effective date of termination, and (ii) the continuation of the Base
Fee and payment of the Fixed Fee, payable monthly by the Company for the
remainder of the stated term of this Agreement without set off or reduction
other than pursuant to the Purchase Agreement or this Agreement.

 

3.2.         No Waiver of Remedies. Termination of the Agreement shall not
constitute a waiver of the Company’s rights under this Agreement and shall not
release the Manager or either Employee from its or his obligations hereunder.

 

3.3.     No Waiver of Vested Rights. The termination of this Agreement shall not
adversely effect any vested rights Manager or the Employees may have as of the
effective date of termination pursuant to any insurance, stock option or other
benefit plans, subject to the terms and conditions of such plans.

 

                3.4      Payments Following Termination. If the Agreement is
terminated pursuant to Sections 3.1(a) or (b), the Manager shall be entitled to
receive the Base Fee, the Incentive Fee and any and all other amounts accrued or
otherwise due hereunder, prorated through the effective date of termination. In
addition, if the Agreement is terminated pursuant to Section 3. 1 (a) or (b),

 

7

--------------------------------------------------------------------------------


 

the Manager shall be entitled to receive the Net Fees, if any, payable monthly
by the Company for the remainder of the stated term of this Agreement.

 

ARTICLE

4.

Management Fees

 

                4.1.     Base Fee.

 

                           (a)        As consideration for the Manager engaging
the Employees to perform the Management Activities pursuant to this Agreement
and as consideration for the Manager’s, Stark’s and Simmons’ agreement not to
solicit, the Company agrees to pay the Manager an annual amount (the ‘‘Base
Fee’’), which shall be computed according to the following chart and shall be
subject to reduction in the event of the death or Disability of either of the
Employees, as provided in Section 4. 1 (b) hereof.

 

 

 

 

Annual Base Fee

 

 

 

(before reduction, if any,

 

Year

 

pursuant to Section I 1 (b))

 

1

 

$

500,000

 

2

 

570,000

 

3

 

580,000

 

4

 

601,000

 

5

 

622,000

 

6

 

643,000

 

7

 

665,000

 

8

 

687,000

 

9

 

719,000

 

 

                The annual Base Fee shall be payable in substantially equal
monthly installments, on the last business day of each month during which this
Agreement remains in effect or as otherwise provided in Section 3.1(c). The
foregoing notwithstanding, the monthly Base Fees due hereunder shall be prorated
based on the actual number of days during which this Agreement is in effect
during the first and last months of the term of this Agreement. 

 

                The Manager shall pay all salaries and benefits of the Employees
and other employees of Manager, including without limitation payroll taxes,
health and life insurance, entertainment not constituting ordinary and necessary
business expenses incurred for the benefit of the Company, club dues,
automobiles of Employees and costs of repairs, gas and oil related thereto, and
other costs not directly attributable to the Parking Operations. To the extent
they are eligible to participate, the Employees shall be afforded the right to
participate, at the Manager’s cost, in any group health and/or life insurance
benefit plans the Company provides its Senior Vice Presidents. The Company shall
bear the cost of ordinary and necessary business expenses incurred by the

 

8

--------------------------------------------------------------------------------


 

Manager in connection with and for the benefit of the Company in accordance with
its business expense reimbursement policy in effect from time to time from its
Senior Vice Presidents.

 

                            (b)       The Manager acknowledges and agrees that
payment of the Base Fee pursuant to Section 4. I (a) is dependent upon the
continued performance of the Management Activities by both of the Employees.
Therefore, the Manager agrees that the Base Fee may be reduced as set forth in
this Section 4.1(b). If, during the term of this Agreement, either Employee dies
or becomes Disabled, the Base Fee otherwise required by Section 4. 1 (a) shall
be reduced by an annual amount equal to $162,500 or, if death or Disability
occurs after calendar year 1998, by an annual amount equal to $162,500 increased
at the rate of 3% per year compounded annually beginning in 1999 and through the
year in which death or Disability occurs. Such reduction shall be effective on
the date of such death or Disability, and the amount of such reduction shall be
prorated as of such date for such year. If an Employee ceases to have a
Temporary Disability, then such reduction shall cease on the date such Employee
resumes providing Management Activities, and the amount of such reduction shall
be prorated as of such date for such year.

 

                4.2.      Incentive Fee. In addition to the Base Fee set forth
in Section 4.1 hereof, the Manager shall be entitled to an annual ‘‘Incentive
Fee’’ for as long as at least one of the Employees continues to perform services
under this Agreement. The Incentive Fee shall be equal to the Applicable
Percentage (as hereinafter defined) of the annual Operating Profits generated by
all the Parking Operations and the Outside Activities in excess of a Base Amount
(as hereinafter defined). In the event either one of the Employees ceases to
perform services hereunder, the Incentive Fee payable pursuant to this Section
4.2 shall be reduced by fifty percent (50%). The ‘‘Applicable Percentage’’ with
respect to the Incentive Fee for the first five (5) years of the term of this
Agreement shall be twelve percent (12%); for all years thereafter during which
this Agreement remains in effect the Applicable Percentage shall be seven
percent (7%). The foregoing notwithstanding, if both of the Employees have
delivered notice (the ‘‘Notice’’) to the Company not less than ninety (90) days
before the fifth anniversary of the effective date of this Agreement,
terininating any and all rights they may have to be granted any additional stock
options with respect to stock of the Company, the Applicable Percentage shall
remain at twelve percent (12%) for the term of this Agreement; provided,
however, that any unexercised stock options granted to the Employees prior to
the date of such Notice shall continue to be exercisable under the terms,
including vesting provisions, as in effect prior to the date of Notice.

 

                For purposes of calculating the Incentive Fee, the ‘‘Base
Amount’’ shall initially be equal to the Operating Profits of Executive Parking
for calendar year 1997, increased by (i) fees in excess of $500,000 paid by
Executive Parking during calendar year 1997 under the Prior Management Agreement
and (ii) the amount of any management fees paid by Executive Parking to the
Company for calendar year 1997. The Base Amount shall be adjusted thereafter as
necessary to reflect the impact of Subsequent Acquisitions. The Adjustments (as
defined below) resulting from any given Subsequent Acquisition shall be
determined by the Company within sixty (60) days after the end of the first full
calendar year following the calendar year in which that Subsequent Acquisition
closes. Such Base Amount, including Adjustments, shall thereafter be used to
calculate the Incentive Fee until ftirther Adjustments are made to the Base
Amount

 

9

--------------------------------------------------------------------------------


 

resulting from additional Subsequent Acquisitions. The ‘‘Adjustments’’ shall
include, but not be limited to:

 

                                (a)           Increases to the Base Amount for
the following items:

 

                                                (1)           the Operating
Profits of the Parking Services of the Subsequent Acquisition
                                                for the fiscal year immediately
preceding the year in which the Subsequent
                                                Acquisition closes;

 

                                                (2)           the annual
reduction in expenses of the Subsequent Acquisition resulting
                                                from the elimination of
duplicative operations through the Company’s operation of the
                                                acquired Parking Services;

 

                                                (3)           the annual
reduction in salary expense attributable to the elimination of
                                                positions attributable to the
Subsequent Acquisition;

 

                                                (4)           any extraordinary,
non-recurring items of expense or expenses which are not
                                                ordinary and necessary with
respect to the Parking Services of the Subsequent
                                                Acquisition for the fiscal year
immediately preceding the year in which the
                                                Subsequent Acquisition closes;
and

 

                                                (5)           such other items
as determined by the Company in its sole and good faith
                                                discretion, which result in a
reduction in annual expenses and which are attributable to
                                                operation of the Parking
Services on a basis consistent with the Company’s
                                                established practices.

 

                                (b)           Decreases to the Base Amount in an
amount, to be determined in good faith by the Company, and the Employees, which
accounts for the negative impact, if any, of a Subsequent Acquisition on the
financial performance of the Parking Operations in the Region.

 

                The Incentive Fee shall be payable in one single sum within
seventy five (75) days after the end of each calendar year during the term of
this Agreement. For any calendar year in which one or more Subsequent
Acquisitions close (an ‘‘Acquisition Year’’), the Incentive Fee shall initially
be determined and paid as if the Subsequent Acquisition(s) had not occurred.
Thereafter, once the Adjustments for such Subsequent Acquisition(s) are
determined (in the manner and within the time set forth above), the Company
shall recalculate the Incentive Fee separately for each portion of such
Acquisition Year occurring before and after the closing of the Subsequent
Acquisition(s) based upon a proration of Operating Profits and the Base Amount
for each portion of such Acquisition Year. In calculating the Incentive Fee for
that portion of such Acquisition Year following the closing of a Subsequent
Acquisition, (i) Operating Profits shall include the actual Operating Profits
derived from the Subsequent Acquisition during such period, and (ii) the Base
Amount shall include a proration of the Adjustments resulting from the
Subsequent Acquisition. The Incentive Fee so determined, less any amounts
previously paid in regard thereto, shall be paid immediately to the Manager, or
the Manager shall refund immediately to the Company any overpayment. The
Incentive Fee shall be prorated for any

 

10

--------------------------------------------------------------------------------


 

given calendar year during the term of this Agreement which is less than twelve
(12) full calendar months.

 

                The foregoing may be illustrated by the following example:
assume that a Subsequent Acquisition occurs on September 1, 1999, and that
Operating Profits and the Base Amount (excluding the Subsequent Acquisition) for
1999 are $1,000,000 and $750,000, respectively. Prior to March 1, 2000, the
Company would pay Manager an Incentive Fee for 1999 equal to $30,000 ($1,000,000
- $750,000 X 12% = $30,000).

 

                Assume ftu-ther that before March 1, 2001, it is determined that
the Operating Profits derived from the Subsequent Acquisition for the period
from September 1, 1999 through December 31, 1999 were $100,000 and the
Adjustments to the Base Amount total $300,000 (i.e. the new Base Amount would
become $1,050,000). The Incentive Fee for 1999 would be recalculated as follows:

 

                           1.  Determine Incentive Fee for portion of 1999
occurring prior to Subsequent Acquisition (i.e. l/l/99 through 8/31/99 = 8/12 or
3/4):

 

                                (a)   Operating Profits equals $750,000
($1,000,000 X 3/4 = $750,000);

 

                                (b)   Base Amount equals $562,500 ($750,000 X
3/4 = $562,500);

 

                                (c)   Incentive Fee equals $22,500 ($750,000 -
$562,500 X 12% = $22,500);

 

                                        PLUS

 

                 2.  Determine Incentive Fee for portion of 1999 occurring from
Subsequent Acquisition (i.e. 9/l/99 through 12/31/99 = 3/12 or 1/4):

 

                                (a)   Operating Profits equals $350,000
($1,000,000 X 1/4 + $100,000 = $350,000);

 

                                (b)   Base Amount following Adjustments equals
$262,500 ($750,000 X 1/4 = $187,500), plus $300,000 X 1/4 = $75,000 ($187,500 +
$75,000 = $262,500);

 

                                (c)   Incentive Fee equals $10,500 ($350,000 -
$262,500 X 12% = $10,500);

 

                                3.     Recalculated Incentive Fee for 1999
equals $33,000 (total from 1(c) and 2(c) above).

 

                                4.     Net amount due Manager for 1999 equals
$3,000.

 

                4.3.     Stock Option or Other Similar, Benefit Plan. The
Manager (or at the Company’s election, the Employees), shall be granted options
to purchase stock of the Company under the Company’s stock option plan or stock
appreciation rights plan, or other similar benefits afforded under a Company
sponsored plan if and when adopted by the Company. The options or

 

11

--------------------------------------------------------------------------------


 

other similar benefits, if any, shall be granted in amounts and on terms
consistent with option grants or other similar benefits granted to the Company’s
Senior Vice Presidents generally, provided, however, that if only officers at a
level higher than Senior Vice Presidents are granted such stock options or
similar benefits, the Mangers (or the Employees) shall be granted options or
similar benefits in a quantity equal to the next higher level of officers above
Senior Vice Presidents that are granted such benefits. To the extent that the
terms such stock option or similar plan is not available to consultants of the
Company, then the Company will convert the economic benefits of this Agreement
to employment terms which qualify the Employees for such plan and which are
substantially equivalent to the economic benefits afforded under this Agreement.

 

ARTICLE

5.

Confidentiality and Disclosure of Information

 

                5.1      Protection of Corporate Assets. Each Employee
acknowledges and agrees that the Company has acquired from S&S all services,
materials, products and techniques developed by S&S through the efforts of the
Employees. Each Employee further acknowledges that it will substantially
benefit, financially and otherwise, from the consummation of the Purchase
Agreement and the transactions contemplated thereby and that the Company would
not enter into and consummate this Agreement or the Purchase Agreement if the
Employees would not agree to be bound by the conditions set forth in this
Section 5. The Manager and each Employee acknowledge and agree that the Company
desires to keep secret all information divulged to employees of the Manager
about the Company’s business so as not to aid competitors of the Company if and
to the extent such information (a) has not already been made public, other than
as a result of a breach by the Manager or the Employees of this Agreement, (b)
is not readily ascertainable by a third party through legal means and efforts
and (c) may reasonably be considered material to the operations of the Company.
The Manager and each Employee ftirther acknowledge that the business of owning,
managing and/or operating parking lots, parking garages and/or parking
concessions is a highly competitive and unique business and that there are
relatively few firms engaged in these businesses in the Region. The Manager and
each Employee recognize and acknowledge that as a result of the Manager’s
engagement by the Company and the Manager’s and the Employees’ prior
relationships with S&S, the Manager and each of the Employees has had and will
continue to have access to confidential information and trade secrets of the
Company that constitute proprietary information that the Company is entitled to
protect, which information constitutes special and unique assets of the Company,
including without limitation (i) information relating to the Company’s manner
and methods of doing business; (ii) the identity of the Company’s clients,
customers, lessors and locations; (iii) the specific confidential terms of
management agreements, leases and other business agreements, including without
limitation the duration thereof and the fees, rent and other payments due
thereunder; (iv) the identities of beneficiaries under land trusts; (v) the
business, developments, activities or systems of the Company, including without
limitation any marketing or customer service oriented programs in the
development stages or not otherwise known to the general public; (vi)
information concerning the business affairs of any individual or firm doing
business

 

12

--------------------------------------------------------------------------------


 

with the Company; (vii) financial data pertaining to any parking facility owned,
operated, leased or managed by the Company or for which the Company has provided
or is providing consulting services; and (viii) other confidential information
and trade secrets relating to the operation of the Company’s business (the
matters described in this sentence hereafter referred to as the ‘‘Trade
Secrets’’). With respect to the Trade Secrets, and except as may be required by
the lawful order of a court of competent jurisdiction, the Manager and each
Employee shall:

 

                           (a)        hold all Trade Secrets in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

 

                           (b)        use all reasonable precautions to assure
that the Trade Secrets are properly protected and kept from unauthorized p
ersons;

 

                           (c)        make no use of any Trade Secrets except as
is required in the performance of the Manager’s duties for the Company; and

 

                           (d)        upon termination of the Manager’s
engagement by the Company or upon termination of the services of either Employee
by the Manager, whether voluntary or involuntary and regardless of the reason or
cause therefor, or upon the request of the Company, promptly return to the
Company any and all documents, and other things relating to the Trade Secrets,
all of which are and shall remain the sole property of the Company. The term
‘‘documents’’ as used in the preceding sentence shall mean all forms of written
or recorded information and shall include, but shall not be limited to, all
accounts, budgets, compilations, computer records and disks, contracts,
correspondence, data, diagrams, drawings, financial statements, memoranda,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof

 

                5.2.     Assignment of Property Rights. The Manager and each of
the Employees agree to assign to the Company any and all intellectual property
rights, including without limitation patents, trademarks, copyright and business
plans or systems developed, authorized or conceived by the Employees or any
other employees of the Manager while so engaged and relating to the business of
the Company, and Manager and each of the Employees agree to cooperate with the
Company’s attorneys to perfect ownership rights thereof in the Company. This
Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on the Managers or Employees’ own time, unless (i) the
invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Company, or (ii) the
invention results from any work performed by the Employees or the Manager for
the Company.

 

                5.3.     Injunctive Relief. In the event of any breach of the
covenants set forth in this Section 5 or in Section 2.3(b), the Parties agree
that monetary damages will be difficult to determine and for that reason, they
agree that the Company will be irreparably damaged in the event that this
Section 5.3 is not specifically enforced. Should any dispute arise concerning
any alleged breach by the Manager or either Employee of this Section 5 or
Section 2.3(b), the Company or its successors or assigns may, in addition to all
other rights and remedies existing in

 

13

--------------------------------------------------------------------------------


 

its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof. Such remedy shall, however, be cumulative and not
exclusive, and shall be in addition to any other remedy which the Company may
have, including the recovery of damages.

 

            The Manager and each of the Employees agree that the restrictions in
this Section 5.3 are reasonable protections under the circumstances of the
transactions as contemplated in the Purchase Agreement and in this Agreement. In
the event that the agreements found in this Section 5.3 are found to exceed any
applicable limitations as to their enforceability, the Parties intend that the
scope of such agreements shall be reduced to the extent necessary to eliminate
any such excess and that such agreements, as so reduced in scope, will be fully
enforceable.

 

ARTICLE

6.

Alternative Dispute Resolution And Binding Arbitration

 

            Subject to the provisions of Section 5.3, the following provisions
shall be applicable upon the execution of this Agreement:

 

            6.1.     Executive Review. Any Party shall have the right, at any
time after good faith efforts have failed to resolve a dispute over a material
matter arising under this Agreement to request a formal review of such matter by
the Parties (‘‘Executive Review’’). Any Party may exercise its right to request
Executive Review by providing a written notice to the other Parties. The
Employees and senior executive officers of the Company and the Manager shall
meet within thirty (30) days of the date such notice is delivered to the other
Parties, and shall engage in good faith efforts to resolve the dispute. Within
thirty (30) days of such meeting, such senior executive officers of the Company
and the Manager, and the Employees, shall deliver written notices to the other
Parties stating whether they have been able to resolve the dispute, and the
nature of their decision if they have resolved the dispute. Any such decision
shall be binding on the Parties.

 

            6.2.     Mediation. If a claim, dispute or disagreement arising out
of, or relating to this Agreement or the performance thereof (collectively
‘‘Dispute’’) exists between the Parties and such Dispute cannot be settled by
Executive Review, any Party may elect to submit the Dispute to mediation before
a neutral retired judge of the Superior Court of Los Angeles County (the
‘‘Mediator’’). if any Party so elects, the other Parties shall submit to
mediation before a Mediator selected by mutual agreement of the Parties or, if
no agreement on the selection of a Mediator has been reached within thirty (30)
days, before a Mediator selected by Judicial Arbitration & Mediation Services,
Inc. (‘‘JAAIS’’) located at 3340 Ocean Park Blvd., Suite 1050, Santa Monica, CA
90405 (or any successor organization). The mediation,shall be conducted as
follows:

 

                       (a)        Notwithstanding any legal decision to the
contrary, including, without limitation, Bowles Financial Group v. Stifel
Nicolaus & Co. 22 F.3d 1010 (10th Cir. 1994), the Parties hereby agree, pursuant
to,-without limitation, California Evidence Code Sections 1152 and 1152.5, that
any communications, written or oral, including, but not limited to, statements

 

14

--------------------------------------------------------------------------------


 

made and evidence introduced, during the course of any mediation conducted
pursuant to these provisions of the Agreement shall be conclusively deemed to
constitute privileged and confidential settlement discussions made in the course
of mediation and shall not be admissible in any subsequent proceeding pursuant
to the provisions of this Agreement;

 

                           (b)        The Mediator shall not have authority to
impose a settlement upon the Parties, but will assist in attempting to reach a
satisfactory resolution of the Dispute. The Mediator shall end the mediation
whenever, in his judgment, ftu-ther efforts at mediation would not contribute to
a resolution of the Dispute;

 

                           (c)        Any agreement reached in mediation shall
be binding upon the Parties;

 

                           (d)        Each Party shall bear all of its or his
own legal fees, costs and expenses of mediation and one-half of the costs of the
Mediator.

 

                6.3.     Binding Arbitration. If good faith negotiations among
any Parties do not resolve such Dispute in accordance with Sections 6.1 and 6.2,
such unresolved Dispute, including, but not limited to, questions as to whether
a matter is governed by this arbitration clause, shall be subject to
arbitration. Such arbitration shall be conducted by a neutral retired judge of
the Superior Court of Los Angeles County (the ‘‘Arbitrator’’) in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then
pertaining (the ‘‘Rules’’), insofar as such Rules are not inconsistent with the
provisions expressly set forth in this Agreement, unless the Parties involved in
the unresolved Dispute (the ‘‘Arbitration Parties’’) mutually agree otherwise,
and pursuant to the following procedures:

 

                           (a)        Within fifteen (15) days after the
commencement of arbitration, the Arbitrator shall be selected by the mutual
agreement of the Arbitration Parties. If the Arbitration Parties are unable or
fail to agree upon the Arbitrator, then the Arbitrator shall be appointed in the
manner provided in California Code of Civil Procedure Section 1281.6. Prior to
the commencement of hearings, the Arbitrator appointed shall take an oath of
impartiality;

 

                           (b)        All proceedings before the Arbitrator
appointed shall be held in Los Angeles, California. The governing law shall be
as specified in Section 7.1 of the Agreement;

 

                           (c)        The Arbitration Parties shall allow and
participate in reasonable discovery in accordance with the Federal Rules of
Civil Procedure for a period of thirty (30) days after filing the answers or
other responsive pleadings. Such discovery shall be coordinated by the
Arbitrator in a pre-hearing conference. Unresolved discovery disputes may be
brought to the attention of and resolved by the Arbitrator;

 

                           (d)        Each Party shall bear all of its or his
own legal fees, costs and expenses of arbitration and one-half of the costs of
the Arbitrator;

 

                           (e)        The award rendered by the Arbitrator shall
be final, and judgment may be entered in accordance with applicable law and in
any court having jurisdiction thereof,

 

15

--------------------------------------------------------------------------------


 

                           (f)         The existence and resolution of the
arbitration shall be kept confidential by the Company, the Manager and the
Employees and shall also be kept confidential by the Arbitrator;

 

                           (g)        The Arbitrator shall have no authority to
award punitive damages or any other damages not measured by the prevailing
Party’s actual damages, and may not make any ruling, finding or award that does
not conform to terms and conditions of the Agreement.

 

ARTICLE

7.

Miscellaneous Provisions

 

                7.1.     Governing Law. This Agreement and the rights and
obligations of the Parties hereunder shall be governed by the internal laws of
the State of California and without regard to its principles on conflicts of
laws.

 

                7.2.     No Waiver or Estoppel; Remedies Cumulative. The Company
and the Manager only in writing may waive any obligation of or restriction upon
the other under this Agreement. Any failure in the exercise by any Party of its
rights to terminate this Agreement or to enforce any provision of this Agreement
for default or violation by the other Party shall not prejudice such Party’s
right of termination or enforcement for any further default or violation. The
rights and remedies provided to the Parties herein shall be cumulative and in
addition to any other rights and remedies provided by law or otherwise.

 

                7.3.     Violation by Affiliates. Each of the Manager and each
Employee acknowledges and agrees that a violation of the material restrictions
contained in this Agreement by any Affiliate of Manager, ,or either Employee, or
by any other employee of the Manager shall constitute a breach of this Agreement
by Manager and/or each Employee.

 

                7.4.     Participation In Funding. The Employees shall be
permitted on a case by case basis, as may be mutually agreed upon from time to
time by the Company and the Employees, to participate in funding capital costs
at and/or for parking facilities in the Region.

 

                7.5.     Invalidity. The territorial, time and other limitations
contained in Article 2 and Article 5 hereof are reasonable and properly required
for the adequate protection of the business and affairs of Company, and in the
event that any one or more of such territorial, time or other limitation is
found to be unreasonable by a court of competent jurisdiction, the Company
agrees to submit to the reduction of the said territorial, time or other
limitation to such an area, period, or other limitation as such court may
determine to be reasonable. In the event that any limitation under such Articles
is found to be unreasonable or otherwise invalid in any jurisdiction, in whole
or in part, the parties acknowledge and agree that such limitation shall remain
and be valid in all other jurisdictions.

 

16

--------------------------------------------------------------------------------


 

 

                7.6.     Severability. If any provision, term, clause or part of
this Agreement is invalid, it shall not affect the remainder of said provision,
term or clause of this Agreement, and the remainder shall be binding and
effective against both parties hereto.

 

                7.7.     Entire Agreement. This Agreement and the Purchase
Agreement constitute the entire understanding among the Parties with respect to
the subject matter hereof and supersede any prior understandings and agreements,
whether written or oral, with respect to such subject matter.

 

                7.8.     Notices. Any notice or communication required or
permitted to be given by any provision of this Agreement shall be deemed to have
been given and received for all purposes when delivered personally to the party
to whom the same is directed or when mailed or sent by overnight delivery
service, charges prepaid, addressed to the party to whom the same is directed at
the address set forth below, or such other address as the parties to this
Agreement have received written notice from time to time:

 

If to Compmy:

 

APCOA, Inc.

 

 

I 000 McDonald Investment Center

 

 

800 Superior Avenue

 

 

Cleveland, Ohio 44114-2601

 

 

Attention: Robert Sacks, Esq.

 

 

Fax: (216) 523-8080

 

 

 

 

 

 

with a copy to:

 

Sachnoff & Weaver

 

 

30 S. Wacker Drive, Suite 2900

 

 

Chicago, IL 60606

 

 

Attn: Stewart Dolin, Esq.

 

 

Fax: (312) 207-6400

 

 

 

 

 

 

If to ManaL,er:

 

D&E Parking, Inc.

 

 

I I 00 Glendon Avenue, Suite 762

 

 

Los Angeles, California 90024

 

 

Attn: President

 

 

Fax: (310) 208-6179

 

 

 

 

 

 

If to Employtes:

 

Edward Simmons

 

 

3190 Mountain Park Drive

 

 

Calabasas, California 91302

 

 

 

 

 

Dale G. Stark

 

 

293 1 0 Wagon Road

 

 

Agoura, California 91301

 

 

17

--------------------------------------------------------------------------------


 

With:

t

Resch Polster Alpert & Berger LLP

 

 

10390 Santa Monica Boulevard, 4th Floor

 

 

Los Angeles, California 90025

 

 

Attn: Lee Polster, Esq.

 

 

Fax: (310) 552-3209

 

                7.9.     Construction. Whenever the singular is used in this
Agreement and when required by the context, the same shall include the plural
and vice versa; and the masculine gender shall include the feminine or neuter
genders and vice versa. The headings in this Agreement are for convenience only
and are in no way intended to describe, interpret, define or limit the scope,
extent or intent of this Agreement or any of its provisions.

 

                7.10.   Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

                7.11.   Fax Signature. For purposes of executing and delivering
this Agreement (including any subsequent amendments thereto), any signed
document transmitted by facsimile machine (‘‘FAX’) shall be treated in all
manner and respects as an original document. The signature of any party by FAX
shall be considered for these purposes as an original signature. Any such FAX
document shall be considered to have the same binding legal effect as an
original document. At the request of either party, any FAX document subject to
this Assignment shall be re-executed by both parties in an original form. The
undersigned parties hereby agree that neither shall raise the use of the FAX or
the fact that any signature or document was transmitted or communicated through
the use of a FAX as a defense to the formation of this Agreement.

 

                7.12.   No Third Party Beneficiaries. No provision of this
Agreement is for the benefit of any third party, and no third party shall have
any rights under this Agreement.

 

                7.13.   Actions of Parties. The Company, the Manager and the
Employees each agrees to act in good faith and in a reasonable and fair manner
in carrying out its obligations and enforcing its rights hereunder.

 

                7.14.   Indemnification. The Company shall indemnify, defend,
with counsel reasonably satisfactory to the’Manager, and hold harmless the
Manager, its officers, directors, shareholders and employees, including the
Employees from and against any losses, costs, expenses, liabilities or
penalties, including without limitation legal counsel fees, (collectively,
‘‘Damages’’) incurred by any of such indemnified parties arising out of or in
any way connected with the provision of the Management Activities, except for
any Damages arising out of or in any way connected with (a) any act or omission
of any such indemnified party not taken in good faith which involves intentional
misconduct or knowing violation of law, (b) any transaction from which any such
indemnified party has derived an improper benefit and/or (c) any material breach
of this Agreement or the Purchase Agreement (each of (a), (b) and (c) the
‘‘Non-Covered Damages’’). The Manager and the Employees shall indemnify the
Company with respect to any losses, costs, expenses, liabilities or penalties,
including without limitation legal counsel fees,

 

18

--------------------------------------------------------------------------------


 

with respect to any Non-Covered Damages. Fees, costs and expenses incurred by an
indemnified party shall be advanced as incurred if the indemnified party shall
deliver to the indemnifying party a written undertaking to repay such amounts if
it is later determined that indemnification hereunder was not required by this
Section 7.13.

 

                7.15.   Assignment. The Manager and each of the Employees
acknowledge that the services to be rendered by each of them are unique and
personal. Accordingly, the Manager and the Employees may not assign any of their
rights or delegate any of their duties or obligations under this Agreement,
provided that upon written notice to the Company, the Manager may assign its
rights and obligations to another entity wholly owned and controlled by the
Employees. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.

 

 

19

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

 

APCOA, Inc.,

a Delaware corporation

 

By

/s/ ILLEGIBLE

 

Its President

 

 

ME Parking, Inc.

a California corporation

 

By

 

 

Its

 

 

 

 

Ed E. Simmons

 

 

 

Dale G. Stark

 

20

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

 

APCOA, Inc.,

a Delawarecorporation

 

By

 

 

Its President

 

 

D&E Parking, Inc.

a California corporation

 

By

/s/ ILLEGIBLE

 

Its

ILLEGIBLE

 

 

/s/ Ed Simmons

Ed E. Simmons

 

 

/s/ ILLEGIBLE

Dale G. it”i V

 

 

21

--------------------------------------------------------------------------------


 

JOINDER

 

The undersigned, the corporate parent of APCOA, Inc., hereby guarantees &H
perfo=ance by APCOA, W. of afl payment obligations under and pursuant to Section
4.1 and 4.2 of the foregoing Executivc Parking Management Agreement- The
undersigned has all requisite corporate power and authority to execute and
deliver fl& Jobuler and to perfarm 1w obligations bereundcr. This Joinder
consti           the valid and legally binding obligadon of the undersigned
enfaroeable against it in swotdance with its tornz.

 

 

Holberg Industries, Inc.

 

 

By:

/s/ ILLEGIBLE

Its:

I

 

22

--------------------------------------------------------------------------------